 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1240 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Supporting the goals and ideals of Global Youth Service Day. 
 
 
Whereas Global Youth Service Day is an annual campaign that celebrates and mobilizes the millions of children and youth who improve their communities each day of the year through community service and service-learning;  
Whereas Global Youth Service Day will be celebrated from April 23, 2010, to April 25, 2010;  
Whereas the goals of Global Youth Service Day are to mobilize and support young people to identify and address the needs of their communities, schools, and organizations, to provide opportunities for youth engagement, and the public, the media, and policymakers to recognize and raise awareness of young people as assets and resources;  
Whereas Global Youth Service Day, a program of Youth Service America, is the largest service event in the world, the only day of service dedicated to youth engagement, and in 2010 is being observed for the 22nd consecutive year in the United States and for the 11th year globally in more than 100 countries;  
Whereas Global Youth Service Day engages millions of young people worldwide with the support of more than 200 National and International Partners, 85 State and local Lead Agencies, and thousands of local partners;  
Whereas high quality community service and service-learning programs increase young people’s academic engagement and achievement, workforce readiness, 21st century skills, and civic knowledge and engagement;  
Whereas community service and service-learning provide opportunities for young people to apply their knowledge, idealism, energy, creativity, and unique perspectives to improve their communities by addressing a myriad of critical issues, such as health, childhood obesity, education, illiteracy, poverty, hunger, environment, climate change, violence, and natural disasters;  
Whereas Global Youth Service Day is an opportunity for citizen diplomacy, as evidenced by the growing number of projects that involve youth working collaboratively across borders to address global issues, increasing intercultural understanding, and promoting the sense that they are global citizens;  
Whereas thousands of participants in schools and community-based organizations are planning Global Youth Service Day activities as part of a Semester of Service in which young people spend the semester addressing a community need connected to learning goals or academic standards over the course of at least 70 hours;  
Whereas Global Youth Service Day provides an opportunity for young children, teenagers, and young adults, to gain experience as active citizens and community leaders, and assist schools, community organizations, faith-based organizations, government agencies, businesses, and families; and  
Whereas the Edward M. Kennedy Serve America Act recognizes Global Youth Service Day as a national day of service and calls on the President to encourage people of the United States to observe the day with appropriate youth-led community improvement and service-learning activities: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and commends the significant contributions of youth of the United States and encourages the cultivation of a civic bond between young people dedicated to serving their neighbors, their communities, and the Nation;  
(2)supports the goals and ideals of Global Youth Service Day; and  
(3)calls on the people of the United States to observe Global Youth Service Day by— 
(A)encouraging youth to participate in community service and service-learning projects and joining their peers in such projects;  
(B)recognizing the volunteer efforts of the young people of the United States throughout the year; and 
(C)supporting the volunteer efforts of young people and engaging them in meaningful community service, service-learning, and decision-making opportunities as an investment in the future of the United States.   
 
Lorraine C. Miller,Clerk.
